 614DECISIONSOF NATIONALLABOR RELATIONS BOARDAutomobile Club of MissouriIandTeamsters LocalUnion No.688, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 14-RC-7331March13, 1974DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Peter J.Salm. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorof Region' 14 the case was transferred to the Boardfor decision. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in the case, the Boardmakes the following findings:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit composed of allinsurance salesmen employed in the general area ofthe St. Louis, Missouri, district office. There is nodisagreement between the parties as to the geograph-ic scope of the unit.The Petitioner contends that thedistrict secretariesandswitchboard operatorsare office clerical employ-ees,do not share sufficient community of interestwith the insurance salesmen, and should be excludedfrom any unit of insurance salesmen found appropri-ate.The Employer, on the contrary, contends thatthey should be included.The Petitioner contends that thesales trainer,whose office is at the Employer's Lindell Boulevardfacility,does not share a sufficient community ofinterest with the insurance salesmen to be included inany unit of insurance salesmen found appropriate;the Employer contends to the contrary.The Employer contends that any insurance sales-men who supervise the activities of telephone salessolicitors should be excluded from any unit ofsalesmen found appropriate. The Petitioner wouldinclude all insurance salesmen.The Employer's main witness, St. Louis DivisionManager John Lienhop, gave extensive testimonyrespecting the functions, duties, and terms ofemployment of the insurancesalesmen,districtsecretaries, switchboard operators, the sales trainer,and the telephone sales solicitors.With someexceptions during their initial training period, all ofthe insurance salesmen receive their compensationthrough commissions. In addition to their training incompany underwriting policies and procedures, theyreceive training in preparation for the state insuranceexamination; only those licensed by the State maysell insurance. The salesmen spend the great majorityof their time outside of the office making calls oncustomers to sell both club membership and insur-ance. They may spend approximately 2 hours perday in the offices, completing paperwork on mem-bership and insurance applications, keeping theirmembership files current, soliciting appointments bytelephone, etc. They are eligible for benefits notavailable to other employees, e.g., discounts on clubmemberships and partial payment by the club oftheirauto liability insurance premiums; and theyparticipate in promotional and incentive programsopen only to salesmen. Under Board precedent thesesalesmen constitute an appropriate unit for collectivebargaining.Telephone sales solicitors are hired by some of thesalesmen to work during early evening hours,prospecting for sales appointments. The telephonesolicitorswork on a part-time basis and receive nobenefits from the club other than social security.Their salary is paid by the insurance salesmen usingthem, who take turns approximately once every 2weeks in being at the office after 5 p.m. when thetelephone solicitors are present. Sometimes onesolicitorwillwork for two salesmen. The telephonesales solicitors normally work 15-20 hours per week.Using a preset speech, they make calls from aprepared list to set up sales appointments for theinsurance salesmen. Most of the insurance salesmendo their own telephone prospecting or have theirwives do it. All, however, have the option, if theywish,ofhiringa telephone sales solicitor, orobtaining one in conjunction with another salesman.Approximately one-third of the salesmen now utilizeIThe name of the Employer appears as amended at the heanng.209 NLRB No. 89 AUTOMOBILE CLUBOF MISSOURIthe services of telephone solicitors. Neither party hascontended, nor does the record indicate, that thesetelephone solicitors should be included in any unit ofinsurance salesmen found appropriate.As we said inAdelphi University:The issue of supervisory status arises whereauthority is regularly exercised on the employer'sbehalf, over employees sought by the union, suchas foremen in a production and maintenance unit.To include in such a unit persons who exercisestatutory supervisory authority would clearlycreate the conflict of interest which Congressintended to avoid. This does not mean, however,that a similar conflict of interest is necessarilycreated whenever persons occasionally exercisesome authority over other employees of theemployer.2In that case we found the authority of the director ofadmissions to recruit, select, and effectively recom-mend hire of a full-time secretary insufficient toconstitute him a supervisor and exclude him from afaculty unit.Ifthe telephone solicitors here were in factemployees of the club,3 then not only would they notbe in thesalesmen'sunit,but the supervisionexercised over them by salesmen is so infrequent thatitwould not ally the salesmen with management "tocreate a more generalized conflict of interest of thetype envisioned by Congress in adopting Section2(11) of the Act." SeeAdelphiUniversityat 644.Accordingly,we shall include in the unit thoseinsurance salesmenwho utilize the services oftelephone solicitors.'Our dissenting colleague maintains that "who" issupervised is unimportant, that the "mere existence"of supervisory power determines whether an individ-ual is an employee or a supervisor, citingJas.H.Matthews & Co. v. N. L R. B. 5That case involved aunit of production and maintenance employees fromwhich leadmen with supervisory powers within theunit were excluded. We believe that reliance on theMatthewslanguage is misplaced where the supervi-sion is a part- time endeavor with respecttononunitemployees, as inAdelphi University.The Board there2Adelphi University,195 NLRB 639, 644.3We have assumed this factfor the purposesof this decision.However,we disagreewithour dissenting colleague's assertionthat the recordpermitsno other conclusion than that the telephone solicitorsare ClubemployeesThe Club's divisionmanager admitted that the salesmen have been told thetelephone solicitorsare "their" employees, not the Club'sSalesmen havethe optionof using suchsolicitorsand need noprior authorization to hirethem, and sethours andwagesThose wages. in turn, though paid by Clubcheck,are chargedback to the salesmen, who later deduct them from theirown income taxes as a business expense.In effect,the Club relieves theinsurance salesmen of filing social security returns and income taxwithholding forms for these solicitors,but, astheEmployer'sevidenceshows, the"bulk" of thefinancialexpense ofusing telephone solicitors is615examined this issue in detail and specifically declinedto segregate faculty employees whose principal dutieswere of the same character as those of othermembers of the faculty unit merely because theyexercised some supervision over nonunit employees.6Thus we are puzzled by our dissenting colleague'sconclusion here to deny collective bargaining in atraditionalunitof insurancesalesmen to thosesalesmen who supervise nonunit telephone solicitorsincidental to their basic selling activities, activitieswhich consume well in excess of 50 percent of theirworking time.The telephone switchboard operators work normaldaytime hours and perform the duties associatedwith that position. They answer the telephone,transfer calls to the proper department or individual,take messages, and relay information either orally orinwriting. Insurance salesmen who are out in thefield normally call in to the office during the day tocheck on anymessages,relay their schedule to theswitchboard operator, and receive any cancellationsofappointments by prospective customers. Theswitchboard operators also open mail and distributecopies of paperwork. They do noselling.Their dutiesare those customarily considered clerical work.Accordingly, we shall exclude them from the unit.The district secretaries spend all of their time in theoffice. They are not licensed to sell insurance but aretrained in use and preparation of insurance forms.They keep records of direct mail used and purchased,fillout forms, give customers receipts for money, tryto answer customers' queries whensalesmen are notpresent in the office, and process application forms.They attend district salesmeetings ina clerical roleas secretaries. Each also serves as secretary to thedistrictmanager and types his correspondence. Inorder to be hired the districtsecretariesmust haveclerical skills such as shorthand, speedwriting, andtyping.There are three district secretaries. Theperson in the St. Charles office who performsessentially the same functions is classified by theCompany as a clerical and is considered a clerk-typist.We find the districtsecretariesto be clericalemployees; accordingly, we shall exclude them fromthe unit.The sales trainer is based at the Company's 3917paid bythe salesmen and no instance of a solicitor beingdischarged byanyone other than a salesman could be recalled.4 See alsoEurekaNewspapers,Inc,154 NLRB 1181, 1183, 1185, wherecarrier boyshired and paidby "dealers"were found not to be employees ofthe newspaper though it administered a special insurance fundfor the boysand stood the loss if they failedto payfor papersThe Boardconcluded thatsupervision of nonemployee carrier boys did not keep the dealers frombeing employees bargainable for as a unit354 F 2d 432,434 (C. A. 8, 1965)s Adelphi,supra644, 645, citingWetttnghouseElectric Corporation,163NLRB 723, 726-727, andrepeating the same caveat that, if a bargainingrepresentativewere selected,itwould not represent such employees withrespect to their supervisory duties. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDLindellAvenue address. He does not sell clubmembership or insurance, nor is he licensed to sellinsurance. He conducts 3-week training programs fornew salesmen, and also conducts retraining programsin various divisions when needed. He organizes andconducts the agenda for general sales meetings. Healso does some training of the Company's claimspersonnel. Unlike thesalesmen, he is provided with acompany car and is paid a monthly salary, which isabout two-thirds that of the average sales representa-tive.He normally spends his day at the clubheadquarters, and attends management meetings atwhich sales quotas and policies are discussed and set.On the evidence adduced in the record, we find thatthe sales trainer's duties and functions are distinctfrom those of insurance salesmen, and that he doesnot possess a like community of interest. According-ly,we shall exclude the sales trainer from the unit.In view of the foregoing, we find that the followingemployees of the Employer constitute a separateappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(c) of theAct:All insurance salesmen (also called sales repre-sentatives) employed at the Employer's facilitiesat9169West Florissant, Ferguson,Missouri(North County); 8135 Forsyth, Clayton, Missouri(West County); 8330 Watson Road, Marlboro,Missouri (South County); and St. Charles, Mis-souri,excluding the sales trainer, telephoneswitchboard operators, district secretaries, officeclericals,professionalemployees, guards andsupervisors as defined in the Act, and all otheremployees.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]MEMBER KENNEDY, concurring in part and dissentingin part:While I agree with my colleagues that the tele-phone switchboard operators, district sales secretar-ies,and sales trainer should be excluded from theunit, I disagree with their conclusion that the 17insurance salesmen who supervise telephone salessolicitorsmay properly be included. In my view, weare required by the Act to exclude them. The recordpermits no conclusions to be drawn other than thatthe solicitors are employees of the club and that the17 insurance salesmen in question exercise superviso-ry authority over them.Thus,with regard to the solicitors' status asemployees of the club, the evidence shows that the8 Seealso Sec. 14(a) of the Act which providesin pertinentpart that "noemployer subject to this Act shall be compelled to deem individuals definedsolicitors generally work between 5 and 9 p.m. andaverage between 15 and 20 hours of work per week.The club's district sales managers frequently inter-view and approve their hiring, approve adjustmentsin their hours of work, participate in their training,and discharge those who engage in misconduct.While the compensation received by solicitors isultimately charged to the salesmen for whom theywork, the solicitors are carried on the club's payroll,are paid from club accounts, and annually receiveclub-issuedW-2 forms. Finally, the solicitors areconsidered employees of the club for purposes ofcomputing its liability for social security and unem-ployment taxes, as well as for workmen's compensa-tion insurance premiums.It is likewise clear on the record that the solicitorsare supervised by the insurance salesmen for whomthey were hired. They are hired either directly by, orupon the effective recommendation of, an insurancesalesman, and are then assigned to that salesman andcharged with the responsibility of arranging salesappointments for him over the telephone andperforming other routine tasks in accordance withhis instructions. In their efforts to schedule salesappointments over the telephone, it is not uncommonfor the solicitors to read from a text prepared forthem by their salesman. In addition, the insurancesalesmen have primary responsibility for trainingtheir solicitors, and have authority to set and adjustwages, reschedule hours of work following notice tothe district sales manager, grant time off, and issuereprimands. Finally, each insurance salesman hasabsolute authority to discharge his solicitor.Iam convinced that the telephone sales solicitorsare employees of the club who are supervised on adailybasisby I or more of the 17 insurancesalesmen.My colleagues' justification for includingthe 17 insurance salesmen in the unit, I gather, istwofold: (1) the insurance salesmen do not supervisebargaining unit employees, and (2) the supervisionwhich they do exercise "is so infrequent that it wouldnot ally [them] . . . with management." In my view,neither test justifies inclusion of supervisors in abargaining unit.The exclusion of supervisors from the Section 2(3)definitionof "employee" rests uponwhetheranindividual qualifies as a Section 2(11) supervisor, andnot uponwhohe supervises. The mere existence ofthe power determines whether an individual is anemployee or a supervisor.Jas.H.Matthews & Co. v.N. L. R. B.,354 F.2d 432, 434 (C.A. 8, 1965).8 Since thedefinitionsof "employee" and "supervisor" aremutually exclusive, and since only employees areafforded the right to engage in collective bargainingherein as supervisors as employees for the purposeof any law,eithernational or local, relating to collective bargaining." AUTOMOBILE CLUB OF MISSOURI617under our Act, it follows that statutory supervisors-no matter who they supervise-may not appropri-ately be included in a bargaining unit determined bythis Board.Accordingly,I view the result reached bymy colleagues as being statutorily impermissible.My colleagues should not be "puzzled" by myreliance upon the statute rather than upon Boarddecisionswhich I have not signed.WestinghouseElectric Corporation,163 NLRB 723, issued March31, 1967,some 3 years before my appointment to theBoard.AdelphiUniversity,195NLRB 639, issuedaftermy appointment to the Board,but I issued adissent in that case on the status of the members ofthepersonnel and grievance committees.Unlikesome of my dissents,I did not concur in any portionsof the majority opinion and I did not sign themajority opinion.Generally,Ihesitate to departfrom officially reported precedent,but, when thatprecedent is at odds with the express language of theAct, I feel compelled to follow the statute.Nor do I agree that inclusion of the salesmen maybe justified on the ground that their exercise ofsupervision is "infrequent."While frequency ofsupervision may be relevant for purposes of deter-mining whether an individual's exercise of superviso-ry authorityisso irregular or sporadic that thestatutory definition of supervisor has not been met,e.g.,Meyer Supermarkets,Inc.,142 NLRB 513, 517,fn. 8, no claim has been made here that the insurancesalesmen failto qualifyas statutory supervisors onthese grounds.Indeed,the record would not supportsuch a finding.Accordingly,the salesmen's alliancewithmanagement has been established and thefrequencyof their supervision is irrelevant indetermining the appropriateness of including them inthe unit.Since this Board is prohibited by statute fromgranting representation rights underour Act tosupervisors,I dissent from my colleagues' determina-tion that a unit which includes insurance salesmenexercisingsupervisory authorityover the telephonesales solicitors is appropriate for purposes of collec-tive bargaining.